             Case 4:20-cr-00179-BSM Document 9 Filed 07/07/20 Page 1 of 2


                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                   CENTRAL DIVISION

UNITED STATES OF AMERICA                      )      No. 4:20CR    00\lq &SM
                                              )
V.                                            )
                                              )
                                                     18 U.S.C. § 922(g)(l)
                                                                                      F   u.l:,{kEO
                                                                                       -ASTERN Pl.''7 JCT COURT
                                                                                                       IC T ARKANSAS
SHABAZZ NAEEM CARADINE                        )
                                                                                            JUL O7 2020
                                                                              JAMES W          _
                                                                              By:          . ..
                                         INDICTMENT

THE GRAND JURY CHARGES THAT:

                                            COUNT 1

       A.       On or about June 24, 2020, the defendant,

                                SHABAZZ NAEEM CARADINE,

had previously and knowingly been convicted of one or more of the following crimes punishable

by a term of imprisonment exceeding one year:

                1.     Battery 1st degree and possession of firearms by certain persons, in

                       Pulaski County, Arkansas, Circuit Court in Case Number 60CR-94-3358;

                       and

                2.     Possession of controlled substance with intent to deliver, in Pulaski

                       County, Arkansas, Circuit Court in Case Number 60CR-90-2092.

       B.       On or about June 24, 2020, in the Eastern District of Arkansas, the

defendant,

                                SHABAZZ NAEEM CARADINE,

knowingly possessed, in and affecting commerce, a firearm, that is: a Charter Arms, .38 caliber

revolver, bearing serial number 320299, in violation of Title 18, United States Code, Section

922(g)(l).



                                                     1
           Case 4:20-cr-00179-BSM Document 9 Filed 07/07/20 Page 2 of 2


                               FORFEITURE ALLEGATION

       Upon conviction of the offense alleged in Count 1 of this Indictment, the defendant,

SHABAZZ NAEEM CARADINE, shall forfeit to the United States pursuant to Title 18, United

States Code, Section 924(d), Title 21, United States Code, Section 853, and Title 28, United

States Code, Section 2461 (c), all firearms and ammunition involved in the commission of the

offense.

                     [END OF TEXT. SIGNATURE PAGE ATTACHED.]




                                                   2
